Citation Nr: 1802283	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  15-41 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a service-connected lumbar spine disability.

2.  Entitlement to a rating in excess of 20 percent for a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Bradley J. Kitlowski


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Navy from April 2006 to December 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.


FINDING OF FACT

In a November 2017 statement and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw all issues before the Board.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the increased rating claim for a lumbar spine disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the increased rating claim for a left knee disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  In the present case, in a November 2017 statement, the Veteran expressly withdrew his appeal with regard to all issues before the Board, which are increased rating claims for a lumbar spine disability and a left knee disability, prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these specific matters.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are therefore dismissed.


ORDER

The appeal of the claims for entitlement to an increased rating claim for a lumbar spine disability is dismissed.

The appeal of the claims for entitlement to an increased rating claim for a left knee disability is dismissed.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


